Citation Nr: 9925997	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-04 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly pension benefits for a 
surviving spouse based upon the need for regular aid and 
attendance or on being housebound.

ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to August 
1954.

This appeal arises from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant is not blind or nearly blind, under VA 
standards, is not a patient in a nursing home, is not 
currently unable to dress or feed herself or unable to attend 
to the wants of nature, or unable to protect herself from the 
hazards incident to her daily environment.

3.  The appellant's disabilities do not make her bedridden or 
result in a state of helplessness that requires regular aid 
and assistance.

4.  The appellant's disabilities do not render her factually 
unable to leave her home.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on being housebound or on the need for regular aid and 
attendance of another person have not been met.  38 U.S.C.A. 
§§ 1521, 1541, 5107 (West 1991); 38 C.F.R. § 3.351, 3.352 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, she is found to have presented a claim which is 
plausible, in that medical evidence of serious disabilities 
has been presented.  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the appellant is required to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

The Secretary shall pay to the surviving spouse of each 
veteran of a period of war who met the service requirements 
prescribed in section 1521(j) of this title a pension at the 
rate prescribed by this section.  38 U.S.C.A. § 1541(a).  A 
veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service for a period of ninety consecutive days or more and 
such period began or ended during a period of war.  
38 U.S.C.A. § 1521(j) (3).  The Board notes the veteran met 
these qualifications and the appellant was awarded a pension.  
An increased pension for aid and attendance and by reason of 
being housebound, for a veteran's surviving spouse, is 
authorized by 38 U.S.C.A. § 1541(d), (e) and 38 C.F.R. 
§ 3.351(a)(5), (f).

The criteria for establishing the need for regular aid and 
attendance requires that the surviving spouse: (1) Be blind 
or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or (2) Be a patient in a 
nursing home because of mental or physical incapacity; or (3) 
Establish a factual need for aid and attendance under the 
criteria set forth in § 3.352(a).  See 38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351(a).

The criteria for establishing that the surviving spouse is 
permanently housebound requires that the surviving spouse be 
substantially confined to such surviving spouse's house (ward 
or clinical areas, if institutionalized) or immediate 
premises by reason of a disability or disabilities reasonably 
certain to remain throughout such surviving spouse's 
lifetime.  See 38 U.S.C.A. § 1541(e)(2); 38 C.F.R. 
§ 3.351(f).

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  See 38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351(b).

38 C.F.R. § 3.352(a) provides that the following will be 
accorded consideration in determining the need for regular 
aid and attendance: the inability of a claimant to dress or 
undress himself (herself), or to keep himself (herself) 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); the inability of 
a claimant to feed himself (herself) through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  The fact that 
claimant has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the claimant 
is so helpless, as to be in need of regular aid and 
attendance will not be based solely upon an opinion that the 
claimant's condition is such as would require him or her to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.

The appellant's son has contended the appellant needs help 
with her everyday needs, such as going to the doctor, going 
to the grocery store, cleaning, cooking, and with her 
medications.

An August 1997 statement from the appellant's treating 
physician indicates she has been diagnosed with moderately 
severe hypertension, bronchitis, a myocardial infarction in 
October 1990, and had a subsequent two-vessel coronary artery 
bypass graft.  He also stated that, "[s]he is doing fairly 
well with those problems."  He stated the appellant "just 
doesn't have the faculties to be able to live at home by 
herself.  She requires help with her medication.  She 
requires help with her daily chores.  She doesn't understand 
about her medication, requiring a family member with her 
every time she comes to the doctor.  I think for her to 
continue to do well at home she has to have a family member 
with her all the time."

Private treatment records from October 1990 through August 
1997 indicate that in July 1994 she was noted to have been 
working in her garden; that in April 1996 she was noted to be 
doing "pretty well," and that as late as August 1997 was 
seen in the physician's office for flu, cough, and congestion 
symptoms.

A thorough review of the evidence reveals the appellant 
simply does not meet the rather specific criteria noted above 
for either aid and attendance or being housebound.  That is, 
it does not establish that the claimant is so helpless as to 
need regular aid and attendance.  In particular, there has 
been no showing that the appellant is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or that she is a patient in a nursing home 
because of mental or physical incapacity. There also has been 
no showing of an inability to dress or undress herself, or to 
keep herself ordinarily clean and presentable, or of an 
inability to feed herself through loss of coordination of 
upper extremities or through extreme weakness, or an 
inability to attend to the wants of nature, or of an 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the appellant from 
hazards or dangers incident to her daily environment.  The 
evidence also does not show a disability which actually 
requires that the appellant remain in bed.

Accordingly, the preponderance of the evidence is against 
entitlement to special monthly pension benefits for a 
surviving spouse based upon the need for regular aid and 
attendance or on being housebound.  38 U.S.C.A. §§ 1502, 
1521, 1541; 38 C.F.R. §§ 3.351, 3.352.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Special monthly pension benefits for a surviving spouse, 
based upon the need for regular aid and attendance or on 
being housebound, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

